Case 17-33964-hdh11 Doc 1466 Filed 07/26/19                    Entered 07/26/19 09:33:30              Page 1 of 29



 Gregory G. Hesse (Texas Bar No. 09549419)                 Tyler P. Brown (admitted pro hac vice)
 HUNTON ANDREWS KURTH LLP                                  Jason W. Harbour (admitted pro hac vice)
 1445 Ross Avenue                                          HUNTON ANDREWS KURTH LLP
 Suite 3700                                                Riverfront Plaza, East Tower
 Dallas, Texas 75209                                       951 East Byrd Street
 Telephone: (214) 979-3000                                 Richmond, Virginia 23219
                                                           Telephone: (804) 788-8200

 Counsel to the Debtors and Debtors in Possession


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 In re:
                                                             Chapter 11
 THINK FINANCE, LLC, et al.,
                                                             Case No. 17-33964 (HDH)
 Debtors.1
                                                             (Jointly Administered)

                     MOTION TO APPROVE SETTLEMENT AGREEMENT
                      BY AND AMONG DEBTORS, ILLINOIS NATIONAL
                     INSURANCE COMPANY AND MR. KENNETH REES

   A HEARING WILL BE CONDUCTED ON THIS MATTER ON AUGUST 20, 2019, AT
        9:00 A.M. (PREVAILING CENTRAL TIME) AT THE UNITED STATES
      BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS, 1100
     COMMERCE STREET, 14TH FLOOR, COURTROOM #3, DALLAS, TX 75242.

   IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS MOTION, YOU MUST
 RESPOND IN WRITING BY FILING YOUR RESPONSE WITH THE CLERK OF THE
   BANKRUPTCY COURT SO THAT IT IS RECEIVED NO LESS THAN SEVEN (7)
 DAYS BEFORE THE DATE OF THE HEARING REGARDING THIS MOTION, OR ON
                      OR BEFORE AUGUST 13, 2019.

   YOU MUST SERVE A COPY OF YOUR RESPONSE ON THE PARTIES INCLUDED
  ON THE MASTER SERVICE LIST FILED WITH THE COURT. IF YOU FAIL TO DO
  SO, THE COURT MAY TREAT THIS MOTION AS UNOPPOSED AND GRANT THE
                      RELIEF REQUESTED HEREIN.



          1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan
 Service, LLC (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision
 Sciences, LLC (8949).
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19           Entered 07/26/19 09:33:30          Page 2 of 29




        The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

 their undersigned counsel, hereby move (the “Motion”) the Court, pursuant to Rule 9019 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order in

 substantially the form annexed hereto as Exhibit A (the “Proposed Order”), approving the

 settlement agreement (the “Settlement Agreement”), which is annexed to the Proposed Order as

 Exhibit 1, by and among the Debtors, Illinois National Insurance Company (the “Insurer”) and

 Mr. Kenneth Rees. In support of the Motion, the Debtors set forth as follows:

                      I.     Jurisdiction, Venue and Predicates for Relief

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 28

 U.S.C. § 1334(b). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

 core proceeding within the meaning of 28 U.S.C. § 157 (b)(2).

        2.      The predicate for the relief sought herein is Bankruptcy Rule 9019.

                                       II.     Background

        A.      The Chapter 11 Cases

        3.      On October 23, 2017 (the “Petition Date”), each of the Debtors filed with the

 Court its respective voluntary petition for relief under chapter 11 of the Bankruptcy Code,

 commencing the above-captioned chapter 11 cases. On October 27, 2017, the Court entered an

 order authorizing the joint administration of these chapter 11 cases (Docket No. 34).

        4.      On November 2, 2017, the United States Trustee appointed the Official

 Unsecured Creditors’ Committee in these chapter 11 cases. No trustee or examiner has been

 appointed.

        5.      On June 6, 2019, the Debtors filed the Motion of the Debtors and Debtors-in-

 Possession for Authorization to Enter into Term Sheet Pursuant to Sections 105 and 363 of the




                                                 2
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19             Entered 07/26/19 09:33:30      Page 3 of 29




 Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9019 (Docket No. 1402) (the

 “Term Sheet Motion”) seeking authority from this Court to enter into the Global Settlement and

 Restructuring Term Sheet, dated as of June 6, 2019 (the “Term Sheet”), which encompasses the

 principal terms of a settlement (the “Global Settlement”) among (a) the Debtors, (b) the

 Consenting Plaintiffs (as defined in the Term Sheet), (c) the Official Committee of Unsecured

 Creditors appointed in the Chapter 11 Cases (the “Committee”), (d) the GPLS Secured Parties

 (as defined in the Term Sheet), and (e) certain other non-Debtor parties who are receiving

 releases in exchange for making contributions to the Settlement (collectively, (a)-(e) are the

 “Settling Parties”). The Term Sheet was filed with this Court on June 7, 2019 (Docket No.

 1404).

          6.    As set explained in the Term Sheet Motion, the Global Settlement provides the

 framework for an efficient chapter 11 plan process in these cases, resolves potentially substantial

 and complex litigation for the Debtors’ estates, and strengthens the Debtors ability to confirm a

 chapter 11 plan that will deliver value for all of the Debtors’ stakeholders.

          7.    Furthermore, to help ensure that the chapter 11 plan will be “feasible,” in

 accordance with section 1129(a)(11) of the Bankruptcy Code, and that the Debtors will be able to

 emerge from these cases as “Reorganized Debtors” with sufficient liquidity to fund their

 operations and have a reasonable prospect for success, the Settling Parties agreed that the

 Reorganized Debtors’ assets will include, among other things:

                all of the Debtors’ rights under their insurance policies, including
                any directors’ and officers’ policies, and under applicable law
                against their insurance carriers concerning such insurance policies,
                provided that any proceeds of such policies received by the
                Debtors as an insured after December 31, 2018, shall be transferred
                and vest in the Reorganized Debtors.

 See Term Sheet at p. 14 (describing the “Reorganized Debtor Assets”).



                                                   3
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19            Entered 07/26/19 09:33:30        Page 4 of 29




        8.      On July 1, 2019, this Court entered its Order authorizing the Debtors to enter into

 and comply with the Term Sheet Motion (Docket No. 1440).

        9.      A full description of the Debtors’ business operations, corporate structures, capital

 structures, and reasons for commencing these cases is set forth in full in the Declaration of

 Barney Briggs in support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (Docket

 No. 12), which is incorporated herein by reference. Additional facts in support of the specific

 relief sought herein are set forth below.

        B.      The Settlement Agreement

        10.     Prior to the Petition Date, the Insurer, a subsidiary of American International

 Group, issued to the Debtors a Director and Officers and Private Company Insurance Policy,

 Policy No. 01-739-31-54 (the “D&O Policy”), for the policy period of December 1, 2013 to May

 1, 2014. The D&O Policy provides a limit of liability of $5,000,000. The Debtors also have an

 Excess Policy (the “Excess Policy”) with AXIS Insurance Company (“AXIS”), Policy No.

 MSN773596/01/2013, for the policy period of December 1, 2013 to May 1, 2014, that provides

 up to $5,000,000 in coverage in excess of the D&O Policy.

        11.     The Debtors and Rees, the former CEO of a predecessor company to Debtor

 Think Finance, LLC, submitted several claims and notices of circumstances under the D&O

 Policy arising out of lawsuits and adversary proceedings filed against them and potential claims

 against Rees (collectively, the “Actions”), including, without limitation, the following actions:

       Commonwealth of Pennsylvania v. Think Finance, Inc., Case No. 2:14-cv-07139-JCJ in
        the Eastern District of Pennsylvania (the “Pennsylvania Action”);
       Gingras v. Rosette, Case No. 1:15-cv-101 in the District of Vermont;
       Gibbs v. Rees, Case No. 3:17-cv-386 in the Eastern District of Virginia;
       Banks v. Rees, Case No. 8:17-cv-002201-AAS in the Middle District of Florida;
       Brice v. Rees, Case No. 3 :18-cv-01200 in the Northern District of California;



                                                  4
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19            Entered 07/26/19 09:33:30       Page 5 of 29




        Granger v. Great Plains Lending, LLC, Case No. 1:18-cv-00112 in the Middle District of
         North Carolina;
        CFPB v. Think Finance, LLC f/k/a Think Finance, Inc., Case No. 4:17-cv-00127 in the
         District of Montana (the “CFPB Action”);
        Gibbs et al, Adversary Proceeding No. 3:2017-bk-33964, Adversary Case No. 3:17-
         03117 in the Bankruptcy Court for the Northern District of Texas;
        Banks et al, Adversary Proceeding No. 3:2017-bk-33964, Adversary Case No. 3:17-
         03121 in the Bankruptcy Court for the Northern District of Texas;
        Browne, Adversary Proceeding No. 3:2017-bk-33964, Adversary Case No. 3:17-03120
         in the Bankruptcy Court for the Northern District of Texas;
        Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Rule 2004
         for an Order Directing the Production of Documents from, and Authorizing Examination
         of, KPMG LLP Relating to a 2014 Tax Opinion Prepared for the Debtors, Chapter 11
         Case No. 17-33964 (HDH) in the United States Bankruptcy Court for the Northern
         District of Texas – Dallas Division; and
        Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Rule 2004
         for an Order Directing the Production of Documents from, and Authorizing Examination
         of CBIZ, Inc., Relating to its Solvency Opinions and Valuations Prepared for the Debtors
         and Elevate Credit, Inc., Chapter 11 Case No. 17-33964 (HDH) in the United States
         Bankruptcy Court for the Northern District of Texas – Dallas Division.

         12.     The Insurer has denied coverage for all claims asserted by the Debtors and Rees

 for coverage under the D&O Policy, except it agreed as follows: (1) to indemnify the Debtors

 for 50% of the defense costs that they advanced on behalf of Rees in the Pennsylvania Action

 and, upon the Petition Date, to continue indemnifying Rees directly for 50% of such defense

 costs while reserving its rights to deny coverage for any settlement or judgment in the

 Pennsylvania Action; and (2) to reimburse the Debtors for reasonable defense costs in the CFPB

 Action subject to a full reservation of rights.

         13.     The Debtors and Rees have informed the Insurer that they believe its denial of

 coverage for claims, except those specified above, is incorrect and, as a result, they have causes

 of action against the Insurer for breach of contract and breach of the implied covenant of good

 faith and fair dealing.

         14.     Following the Petition Date, on December 26, 2017, the Debtors filed their

 Motion of the Debtors and Debtors in Possession for Entry of an Order Modifying the Automatic


                                                   5
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19           Entered 07/26/19 09:33:30       Page 6 of 29




 Stay to Allow for Payment by the Insurer Under Certain D&O Insurance Policies and

 Establishing Procedures Related to the Same (Docket No. 223) (the “Insurance Motion”),

 seeking (i) relief from the automatic stay to the extent necessary to permit the Insurer to make

 payments to insureds under the D&O Policy and (ii) approval of procedures to govern access to

 proceeds from the D&O Policy (the “Access Procedures”). This Court entered an Order, on

 March 22, 2018, approving the Insurance Motion.

        15.     Following the Petition Date and in accordance with the Access Procedures, (a)

 Rees has submitted invoices to the Insurer in the total amount of $1,327,309.50 for

 indemnification of his defense costs in the Pennsylvania Action and (b) the Debtors have

 submitted invoices (the “Think Invoices”) in the total amount of $2,400,405.45 for

 indemnification of its defense costs in the CFPB Action, and served notice of the Think Invoices

 on the applicable notice parties, including counsel to the Committee.

        16.     Illinois National has paid $1,842,410.70 to indemnify the Debtors before the

 Petition Date and Rees after the Petition Date under the Policy for 50% of Rees’ defense costs in

 the Pennsylvania Action.

        17.     In accordance with the Access Procedures, Rees has objected to payment of the

 Think Invoices by Illinois National (the “Rees’ Objection”) and the Insurer has not paid any

 amounts owed under the Think Invoices.

        18.     The remaining proceeds available under the D&O Policy is $3,157,589.30 (the

 “Remaining Proceeds”).

        19.     Following extensive negotiations among the Debtors, Insurer and Mr. Rees, and

 in order to avoid the risks associated with litigation, the parties have agreed to settle Rees’




                                                 6
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19                   Entered 07/26/19 09:33:30            Page 7 of 29




 Objection and any claims held by the Debtors (and their estates) or Mr. Rees against the Insurer

 related to coverage under the D&O Policy, pursuant to the Settlement Agreement.

         20.      Pursuant to the terms of the Settlement Agreement, and as more fully described

 therein, the Debtors, Insurer and Mr. Rees have agreed to the following:2

      The Insurer shall pay the Remaining Proceeds, such that the D&O Policy will be
       exhausted, as follows: (i) $2,383,080.30 to the Debtors (the “D&O Policy Recovery”)
       and (ii) $774,509.00 to Mr. Rees. In exchange, the Debtors and Mr. Rees shall grant
       releases to the Insurer for any and all claims, rights or causes of action that the Debtors
       (and their estates) or Mr. Rees, and his or their successors or assigns, have or may have
       against the Insurer relating to claims against the Insurer for the Actions and the D&O
       Policy.

      The Debtors and Mr. Rees also agree that, with respect to any payment to or recovery by
       Rees and/or Debtors, or their respective successors or assigns, from AXIS within the
       Excess Policy Limit: (1) Rees, or his successors or assigns, shall be entitled to 80% of
       any such payment to or recovery by Rees or the Debtors or his or their successors or
       assigns up to a maximum of 80% of the Excess Policy Limit, and (2) the Debtors, or their
       successors or assigns, shall be entitled to 20% of any such payment to or recovery by
       Rees or Debtors or his or their successors or assigns up to a maximum of 20% the Excess
       Policy Limit (the “Excess Policy Recovery”).

                                          III.    Relief Requested

         21.      By this Motion, the Debtors respectfully request entry of the Proposed Order

 approving the Settlement Agreement.

                                  IV.     Basis for the Relief Requested

         22.      The United States Supreme Court has noted that “[c]ompromises are a ‘normal

 part of the process of reorganization.’” Protective Comm. For Indep. Stockholders of TMT

 Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968) (citing Case v. Los Angeles Lumber

 Prods. Co., 308 U.S. 106, 130 (1939)). “One of the goals of Congress in fashioning the

 Bankruptcy Code was to encourage parties in distress situation to work out a deal among


          2
             This summary is being provided for convenience only. In the event of any conflict between anything
 contained in this Motion – including this summary – and the Settlement Agreement, the Settlement Agreement shall
 control.



                                                        7
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19              Entered 07/26/19 09:33:30      Page 8 of 29




 themselves.” In re Mirant Corp., 334 B.R. 800, 811 (Bankr. N.D. Tex. 2005); see Myers v.

 Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996) (“To minimize litigation and expedite the

 administration of a bankruptcy estate, compromises are favored in bankruptcy.”).

                 23.     Approval of a settlement is appropriate when the settlement “is fair and

 equitable and in the best interest of the estate.” See In re Cajun Elec. Power Coop., Inc., 119

 F.3d 349, 355 (5th Cir. 1997); Matter of Energy Coop. Inc., 886 F.2d 921, 927 (7th Cir. 1989)

 (“The benchmark for determining the propriety of a bankruptcy settlement is whether the

 settlement is in the best interests of the estate.”).

                 24.     In determining whether to approve the proposed settlement, however, the

 Court should not substitute its judgment for that of the Debtors. See Matter of Carla Leather,

 Inc., 44 B.R. 457, 465 (Bankr. S.D.N.Y. 1984). Furthermore, “[i]n evaluating a Rule 9019

 settlement, a bankruptcy court does not ‘conduct a mini-trial to determine the probable outcome

 of any claims waived in the settlement.’” Official Committee of Unsecured Creditors v. Moeller

 (In re Age Refining, Inc.), 801 F.3d 530, 541 (5th Cir. 2015). “Rather, the bankruptcy court

 must apprise [itself] of the relevant facts and law so that [it] can make an informed and

 intelligent decision.” Id.; see also TMT Trailer, 390 U.S. at 425 (noting that a court should

 “compare the terms of the compromise with the likely rewards of litigation”); In re Heritage

 Organization, LLC, 375 B.R. 230, 260 (Bankr. N.D. Tex. 2007) (holding that “it is unnecessary

 to conduct a mini-trial to determine the probable outcome of any claims waived in the settlement.

 The judge need only apprise himself of the relevant facts and law so that he can make an

 informed and intelligent decision . . . . ”); In re Mirant, 348 B.R. 725, 741 n.36 (Bankr. N.D. Tex.

 2006) (“For a settlement to meet the best interests test, the amount being paid or received by the

 estate (or, here, Mirant) need only be within the extremes of the range.”); In re Nutritional




                                                     8
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19            Entered 07/26/19 09:33:30       Page 9 of 29




 Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008) (holding that a court need not be

 convinced that the proposed settlement is the best possible outcome, rather “[t]he court need only

 conclude that the settlement falls within the reasonable range of litigation possibilities

 somewhere above the lowest point in the range of reasonableness”).

                25.    The proposed Settlement Agreement is fair and equitable and is in the best

 interests of the estates. The parties negotiated the terms of the Settlement Agreement in good

 faith and at arm’s-length. Furthermore, the Debtors believe that the Settlement Agreement falls

 well within the range of reasonableness, represents a significant benefit to the Debtors’ estates,

 and is the result of the exercise of sound business judgment. In particular, in accordance with the

 Global Settlement Agreement and subject to this Court’s confirmation of the consensual chapter

 11 plan, the D&O Policy Recovery and the potential Excess Policy Recovery will redound to the

 Reorganized Debtors as part of their capital to fund operations and also to help ensure the

 Reorganized Debtors have a reasonable likelihood of success when they emerge from these

 cases.

                26.    Thus, for the reasons detailed herein, approval of the Settlement

 Agreement is warranted.


                                           VI.    Notice

          27.   Notice of this Motion has been provided in accordance with the Order Granting

 Complex Chapter 11 Bankruptcy Case Treatment [Doc. No. 39] entered by this Court on October

 27, 2017. The Debtors submit that no other or further notice need be provided.




                                                 9
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19            Entered 07/26/19 09:33:30        Page 10 of 29




         WHEREFORE, the Debtors respectfully request that the Court grant the Debtors the

  relief requested herein and such other and further relief as the Court deems just and proper.

  DATED: July 26, 2019

                                               Respectfully submitted,

                                               /s/ Gregory G. Hesse
                                               Gregory G. Hesse (Texas Bar No. 09549419)
                                               HUNTON ANDREWS KURTH LLP
                                               1445 Ross Avenue
                                               Suite 3700
                                               Dallas, Texas 75209
                                               Telephone: (214) 979-3000
                                               Email: ghesse@hunton.com

                                               -and-

                                               Tyler P. Brown (admitted pro hac vice)
                                               Jason W. Harbour (admitted pro hac vice)
                                               HUNTON ANDREWS KURTH LLP
                                               Riverfront Plaza, East Tower
                                               951 East Byrd Street
                                               Richmond, Virginia 23219
                                               Telephone: (804) 788-8200
                                               Email: tpbrown@hunton.com
                                                      jharbour@hunton.com

                                               Counsel to the Debtors and Debtors in Possession




                                                  10
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 11 of 29



                                    EXHIBIT A

                                PROPOSED ORDER
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19                     Entered 07/26/19 09:33:30            Page 12 of 29




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

  In re:
                                                              Chapter 11
  THINK FINANCE, LLC, et al.,
                                                              Case No. 17-33964 (HDH)
  Debtors.1
                                                              (Jointly Administered)

                         ORDER APPROVING SETTLEMENT AGREEMENT
                         BY AND AMONG DEBTORS, ILLINOIS NATIONAL
                         INSURANCE COMPANY AND MR. KENNETH REES

            Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-

  possession (collectively, the “Debtors”) for entry of an order, pursuant to Rule 9019 of the

  Bankruptcy Rules, for entry of an order approving the Settlement Agreement, annexed hereto as

  Exhibit 1 (the “Settlement Agreement”), entered into by the Debtors, Illinois National Insurance


           1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan
  Service, LLC (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision
  Sciences, LLC (8949).

            2
                Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to it in the
  Motion.
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19             Entered 07/26/19 09:33:30        Page 13 of 29




  Company, and Mr. Kenneth Rees: the Court finds that: (a) it has jurisdiction to consider the

  Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; (b) this is a core

  proceeding pursuant to 28 U.S.C. § 157(b); (c) venue is proper before this court pursuant to 28

  U.S.C. §§ 1408 and 1409; (d) the terms of the Settlement Agreement being (i) fair and equitable,

  (ii) the produce of the reasonable exercise of the Debtors’ business judgment, and (iii) in the best

  interests of the Debtors and their estates; (e) proper and adequate notice of the Motion and the

  hearing thereon has been given and no other or further notice is necessary; (f) upon the record

  herein, and after due deliberation thereon, good and sufficient cause exists for the granting of the

  relief as set forth herein. Therefore,

         IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED.

         2.      The Settlement Agreement is approved in its entirety, and the Debtors are

  authorized to perform their obligations thereunder.

         3.      The releases set forth in the Settlement Agreement are approved.

         4.      Performance of Illinois National Insurance Company’s payment obligations under

  the Settlement Agreement will exhaust its policy limits under Policy No. 01-739-31-54 (the

  “Policy”), and Illinois National Insurance Company will have no remaining obligations under the

  Policy to Debtors (and their estates, successors, and assigns), or Mr. Kenneth Rees (and his

  successors and assigns), or any other Insured under the Policy.

         5.      Notwithstanding anything in the Bankruptcy Rules to the contrary, this Order

  shall become effective immediately upon its entry.




                                                   2
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19            Entered 07/26/19 09:33:30        Page 14 of 29




         6.     This Court retains jurisdiction with respect to all matters arising from or related to

  the implementation of this Order.

                                      ###END OF ORDER###




                                                  3
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19          Entered 07/26/19 09:33:30   Page 15 of 29




  Submitted by:

  /s/ Gregory G. Hesse
  Gregory G. Hesse (Texas Bar No. 09549419)
  HUNTON ANDREWS KURTH LLP
  1445 Ross Avenue
  Suite 3700
  Dallas, Texas 75209
  Telephone: (214) 979-3000
  Email: ghesse@hunton.com

  -and-

  Tyler P. Brown (admitted pro hac vice)
  Jason W. Harbour (admitted pro hac vice)
  HUNTON ANDREWS KURTH LLP
  Riverfront Plaza, East Tower
  951 East Byrd Street
  Richmond, Virginia 23219
  Telephone: (804) 788-8200
  Email: tpbrown@hunton.com
         jharbour@hunton.com

  Counsel to the Debtors and Debtors in Possession




                                               4
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 16 of 29



                                     EXHIBIT 1

                            SETTLEMENT AGREEMENT
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 17 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 18 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 19 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 20 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 21 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 22 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 23 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 24 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 25 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 26 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 27 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 28 of 29
Case 17-33964-hdh11 Doc 1466 Filed 07/26/19   Entered 07/26/19 09:33:30   Page 29 of 29
